Citation Nr: 0322095	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorders.

2.  Entitlement to an increased rating for mixed deafness, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for otitis media, 
chronic suppurative, right, with mastoidectomy, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
periostitis of the right tibia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefits sought 
on appeal.   


REMAND

In a February 2003 memorandum, the Board undertook additional 
development of the evidence for the issues on appeal pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development memorandum included a request for VA and non-VA 
treatment records, including VA treatment records from the VA 
Medical Centers in Lowell and Jamaica Plain, Massachusetts 
from 1990 to 1996.  The development memorandum also included 
a request that treatment records be obtained from Chelsea 
Soldier's Home, Dr. Johnson, Lawrence General Hospital, 
Whittier Rehabilitation, and the New England Baptist 
Hospital.  The development memorandum also requested that 
arrangements be made for the veteran to undergo orthopedic 
and ear/audiology examinations.  In conjunction with the 
development additional evidence was received, consisting of 
VA treatment records and examination reports.

However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations, which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the appellant or his representation.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The RO has not had the 
opportunity to review the additional evidence received in 
conjunction with the Board's development.  

The veteran has provided authorization and consent to release 
information (VA Form 21-4142) in order obtain private medical 
records.  The Board finds that these records should be 
obtained.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request medical records 
from Dr. Loviton who treated the veteran 
in the 1970s (see VA Form 21-4142, dated 
on June 17, 1999), Chelsea the Soldier's 
Home from 1960 to 1990, Whittier 
Rehabilitation Hospital beginning in July 
1996 (Drs. Ross and Legare), Lawrence 
General Hospital, New England Baptist 
Hospital in July 1996, and from the 
following physicians: Drs. Brady and 
Johnson, prior to June 28, 1996.  In this 
connection, the RO should provide the 
veteran a VA Form 21-4142 for the records 
from Lawrence General Hospital.

2.  If in response to item 1 above, 
additional treatment records are obtained 
pertinent to the veteran's bilateral knee 
disorders, the RO is requested to forward 
the claims to the VA examiner who 
conducted the May 12, 2003 examination 
for an addendum (if unavailable to 
another VA orthopedist).  The examiner is 
requested to review the additional 
evidence in conjunction with the evidence 
of records and indicated whether a change 
is warranted in the opinion rendered 
regarding the etiology of the bilateral 
knee disorders during the May 12, 2003 
examination.  A complete rational for any 
opinion expressed should be included in 
the addendum.   

3.  The RO should readjudicate the claims 
on appeal, to include all evidence 
received since the October 2000 statement 
of the case.  If a claim remains denied, 
the RO should furnish a supplemental 
statement of the case to the veteran and 
his representative, and the veteran 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



